



Exhibit 10.4A
CHS ANNUAL VARIABLE PAY PLAN
APPENDIX A, PLAN DETAILS - FISCAL 2017        
 




COMPANY RETURN ON ADJUSTED EQUITY (ROAE) and RETURN ON ASSET (ROA) GOALS


Performance Targets
CHS ROAE
CHS ROA
Description
Award as % of Target
Maximum
11.5%
11.5%
Maximum Performance Goal
200%
Target
9.5%
9.5%
Targeted Performance Goal
100%
Threshold
7.5%
7.5%
Minimum Performance Goal
50%



RETURN ON ADJUSTED EQUITY (ROAE) EXPLANATION
ROAE is a measurement of company profitability and is calculated by dividing
adjusted net income (earnings) by adjusted equity. To determine the equity and
earnings adjustments, CHS subtracts preferred stock dividends from earnings, and
reduces equity by the amount of preferred stock on the balance sheet.


ROAE
Adjusted Fiscal Year Earnings
Adjusted Beginning Year Equity





RETURN ON ASSETS (ROA) EXPLANATION
ROA is a measurement of how well a company uses its assets to generate earnings
and is calculated by dividing operating income by total assets minus working
capital liabilities. Details on the ROA calculation, goal determination and 2017
goals can be answered by the finance contact for your group.
ROA
Operating Income
Total Assets - Working Capital Liabilities





AWARD OPPORTUNITY EXAMPLES
The example below illustrates threshold, target, and maximum award opportunities
for an employee with a pay basis of $70,000 and a target award potential of 5%.
Performance Targets
Award Opportunity as % of Base Pay
Award Opportunity Calculation
Award Opportunity Amount
Maximum
10.0%
  $70,000 x 10.0%
$7,000
Target
  5.0%
$70,000 x 5.0%
$3,500
Threshold
  2.5%
$70,000 x 2.5%
$1,750



Compensation earned will be mathematically interpolated when performance results
occur between the three Performance Levels.





--------------------------------------------------------------------------------









AWARD CALCULATION EXAMPLES
The following is an example of an annual variable pay compensation calculation
for an employee who is a Business Unit Contributor with a $70,000 pay basis and
a target award potential of 5.0% ($3,500).


Performance Measures
Goal Weighting
Target Award
X
Performance to Target
=
Goal/ Award Result
CHS ROAE
10%
   $350
X
   90%
=
$315
Business Unit ROA
60%
$2,100
X
 100%
=
$2,100
Individual Performance
30%
$1,050
X
 170%
=
$1,785
Totals
100%
$3,500
 
 
 
$4,200



The following is an example of an annual variable pay compensation calculation
for an employee who is in a Corporate Contributor role with a $70,000 pay basis
and a target award potential of 5.0% ($3,500).


Performance Measures
Goal Weighting
Target Award
X
Performance to Target
=
Goal/ Award Result
CHS ROAE
60%
$2,100
X
  90%
=
$1,890
Enterprise ROA
10%
   $350
X
100%
=
   $350
Individual Performance
30%
$1,050
X
170%
=
$1,785
Totals
100%
$3,500
 
 
 
$4,025



In the following example, the CHS ROAE threshold goal required to trigger all
components of the Plan is not met. However, the business unit exceeds its target
goal. The annual variable pay compensation calculation is for an employee who is
in a Business Unit Contributor role with a $70,000 pay basis and a target award
potential of 5.0% ($3,500).


The business unit achieves 110% of its ROA target and only the earned business
unit award is paid. Zero compensation is earned for the CHS ROAE and Individual
Performance components of the award.


Performance Measures
Goal Weighting
Target Award
X
Performance to Target
=
Goal/ Award Result
CHS ROAE
10%
   $350
X
   0%
=
$0
Business Unit ROA
60%
$2,100
X
 110%
=
$2,310
Individual Performance
30%
$1,050
X
 0%
=
$0
Totals
100%
$3,500
 
 
 
$2,310












